DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ge et al (10,714,179).
	With respect to claims 1-2, Ge et al disclose a memory structure comprising a volatile memory element (104, Fig.1 or Fig.2A) in series with a non-volatile memory element (106, Fig.1 or Fig.2A), wherein the non-volatile memory element comprises a memristive device (col.4, lines 20-28).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho (US 2020/0350009) in view of Li et al (10,896,731).
With respect to claims 1 and 15, Cho discloses a non-volatile memory element (14, Fig.1) connected in series with selection element (12, Fig.1, comprising MIEC, see para [0007]) instead of volatile memory. Li et al disclose a TS memristor (202a, Fig.2A) which is a volatile device (col.6, lines 19-44) connected to a non-volatile memory (210n, Fig.2A, a CAM cell can be any type of memory such memristor-based memory (col.4, lines 45-49 or col.6, lines 27-29).  Because the memristor device can be used as a non-volatile memory device or volatile memory device (col.6, lines 19-44), therefore it would have been obvious to one of ordinary skill in the art at the time this invention was made to modify Cho by replacing the selection element with TS memristor such as taught by Li et al because they both are MIEC element (see col.6, lines 19-21 in Li et al and para [0007] in Cho) to simplify the manufacturing process.
With respect to claim 2, Li et al disclose the non-volatile memory element comprises a memristive device (col.6, lines 27-29).
With respect to claims 3 and 16, Li et al disclose the volatile memory element comprises a material that temporarily changes its resistance when subjected to an electrical field across the material (col.6 lines 22-27).
With respect to claims 4 and 17, Li et al disclose the volatile memory element comprises a material becomes more conductive upon application of an electric potential across the material and returns to a relaxed state once the electrical field induced by electric potential is removed (both selection element of Cho and TS memristor of Li et al comprising MIEC).

    PNG
    media_image1.png
    471
    431
    media_image1.png
    Greyscale


With respect to claims 5 and 18, Cho disclose the volatile memory element comprises a volatile memory layer (12, Fig.1) located between a first conductive layer (11, Fig.1) and a second conductive layer (13, Fig.1).
With respect to claim 6, Li et al the volatile memory element comprises a volatile memory layer, and wherein a material for the volatile memory layer comprises an MITMIEC material (col.6, lines 19-21).
With respect to claims 9-14, Li et al disclose the non-volatile element comprises a bi-directional non-volatile memory such as RRAM, CBRAM, etc. or uni-directional non-volatile memory such as PCM (col.15, lines 29-38).

    PNG
    media_image2.png
    181
    440
    media_image2.png
    Greyscale


 Claim(s) 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over combination of Cho and Li et al as applied to claims 1-6, 9-18 above, and further in view of Cheng et al (US 2022/0069206).
Claims 7 and 19 recite a feature of the volatile memory element comprises a volatile memorylayer, and wherein a material for the volatile memory layer is selected from the group consisting of:XCoO2, XNbO2, XVO2, XNbO3, X4xTisO1, and/or XSmNiO3, wherein X is an alkali metal which is not disclosed or suggested in combination of Cho and Li et al. However, Cheng et al disclose a storage layer being formed by electrically conductive material which may be lithium (Li) containing compound having LiC0O2. Thus, it would have been obvious to one of ordinary skill in the art at the time this invention was made to modify the combination of Cho and Li et al by using lithium (Li) containing compound having LiC0O2 to make the manufacturing memory device more efficient. 

Allowable Subject Matter
Claims 20-25 are allowed.
 Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim (US 2017/0364306) disclose electronic device using MIEC.
Lee et al (US 2020/0335693) disclose memristor device.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH LE whose telephone number is (571)272-1871. The examiner can normally be reached 8:00am-5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VU A LE/Primary Examiner, Art Unit 2825                                                                                                                                                                                                        
06/08/2022